Citation Nr: 1806352	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  07-17 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center (DMC) in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of $6,012.94, to include whether the request for the waiver was timely, and to include whether the debt was validly created.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to February 1973, with four years of previous active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 determination by the Department of Veterans Affairs (VA) DMC's Committee on Waivers and Compromises in St. Paul, Minnesota.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159 (2017).

On and after August 1, 1976, the Veteran was rated as 10 percent disabled for VA compensation purposes.  In April 1998, a VA and Bureau of Prisons Computer Match revealed that the Veteran was incarcerated for conviction of a felony on September 25, 1986, and the record demonstrates that he was incarcerated through November 21, 2001.  For veterans rated less than 20 percent disabled, VA compensation must be reduced to one-half the 10 percent payable as of the 61st day of imprisonment for a felony conviction.  38 U.S.C. §§ 501(a), 5313, 5313B; 38 C.F.R. § 3.665(d)(2).  Since VA did not learn of the Veteran's imprisonment until April 1998, VA did not reduce his compensation benefits accordingly from the 61st day of his incarceration.  As a result, in July 1998, the AOJ proposed to reduce the Veteran's compensation payments due to his incarceration, and a January 1999 administration decision effectuated the reduction.  In that same month, the DMC notified the Veteran that he had received $6,012.94 of disability compensation payments to which he was not entitled, and consequently, VA would automatically withhold and apply his benefit checks to the debt until it was cleared.  

In a March 2006 Statement in Support of Claim, the Veteran requested a waiver of overpayment for the amount of $6,012.94.  Additionally, he stated that he was "waiting on some communication advising how the debt was created."  He then questioned when the overpayment occurred with respect to the release of benefit checks and also how it had accumulated to the stated amount.  He further asserted that he had never received any VA disability compensation benefits during his incarceration.

In August 2006, the DMC issued an administration decision denying the Veteran's request for a waiver of recovery of an overpayment in the amount of $6,012.94, on the basis that such request was untimely, i.e., received more than 180 days after notification of the debt.  In a January 2007 Notice of Disagreement, the Veteran repeated his assertions regarding the requested waiver.  Alternatively, he asserted that he had properly advised VA in September 1986 of his incarceration.  The Veteran argues that VA should have reduced his compensation benefits accordingly upon receipt of that notice, and therefore, the resulting overpayment should not have occurred.

In a May 2007 Statement of the Case (SOC), the VA Regional Office and Insurance Center in Philadelphia, Pennsylvania, erroneously identified the issue on appeal as entitlement to a waiver of recovery of improved pension overpayment in the amount of $6,012.94 and cited the pertinent law thereto.  However, the reasons described within the decision correctly identified and addressed the issue of a waiver of recovery of an overpayment of compensation benefits, to include citations to the appropriate VA law.  In November 2007, VA received the Veteran's Form 9 in which he repeated multiple assertions regarding the creation of the debt and waiver of recovery.  An April 2008 Supplemental Statement of the Case identified the issue as concerning a waiver denial of VA compensation indebtedness; the reasons therein discussed the discrepancies in the May 2007 SOC and discussed the Veteran's specific assertions regarding the non-receipt of notice of the creation of the debt.  Finally, the VA Form 8 shows the DMC certified only the issue of an appeal for a denial of a waiver for a debt to the Board in September 2017.

First, the Board takes note of the complexity of and deficiencies in the processing of the Veteran's appeal as noted above.  More importantly, the Board finds the Veteran's various written statements constitute a claim challenging the validity of the debt.  In this regard, the United States Court of Appeals of Veterans Claims has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time. See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  Accordingly, the issue of the validity of a debt is part and parcel of the overall claim seeking entitlement to a waiver of overpayment of VA compensation benefits. 

Consequently, the Board finds the claim of entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the amount of 6,012.94, to include whether the request for the waiver was timely, is inextricably intertwined with the issue of the validity of the debt.  Here, the record does not clearly indicate that the AOJ properly adjudicated the issue of the valid creation of the debt, which the Board finds the Veteran has raised in various written statements during the pendency of the appeal.  As a result, adjudication of the certified issue regarding a waiver of recovery of the debt may not go forward until the AOJ adjudicates the issue of whether the debt was validly created, and remand is warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

1. Adjudicate the claim of whether the debt in the amount of $6,012.94 for overpayment of VA compensation benefits was validly created.  Notify the Veteran and his representative of the decision and appellate rights. 

2. Thereafter, readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $6,012.94, to include whether the request for the waiver was timely, in light of all pertinent evidence and legal authority.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


